Andaloro v Board of Educ. of Syracuse City Sch. Dist. (2021 NY Slip Op 03721)





Andaloro v Board of Educ. of Syracuse City Sch. Dist.


2021 NY Slip Op 03721


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


506 CA 21-00167

[*1]JOSEPH ANDALORO, PLAINTIFF-APPELLANT,
vBOARD OF EDUCATION OF SYRACUSE CITY SCHOOL DISTRICT, DEFENDANT-RESPONDENT. 


GATTUSO & CIOTOLI, PLLC, FAYETTEVILLE (STEPHEN CIOTOLI OF COUNSEL), FOR PLAINTIFF-APPELLANT.
SMITH SOVIK KENDRICK & SUGNET, P.C., SYRACUSE (KAREN G. FELTER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Onondaga County (Scott J. DelConte, J.), entered August 19, 2020. The judgment granted the motion of defendant for summary judgment and dismissed the complaint. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court